Syllabus by
ALLEN, J.
CORPORATIONS
(160 Q) The rules and regulations of an Ohio corporation, made pursuant to 8704 GC not in contravention of any other statutory provisions, have all the force of contracts as between the corporation and its members and as between the membex-s themselves, and provisions of such regulations stating the number of stockholders constituting a quorum are valid and bixxding. (State, ex rel. Webber, *379v. Shaw et al., 103 Ohio St. 660, approved and followed.)
When the regulations of a corporation provide that “Three-fifths of all the stockholders shali constitute a quorum,” the word “stockholders” means stockholders per capita and not stockholders in interest.
Jones, Matthias and Day, JJ., concur.